DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the preliminary amendment filed on 05/09/2019. Claims 1 – 6 and 10 – 12 are currently pending and hereinafter examined

Claim Objections
Claims 1, 4 – 6 and 10 – 12 are objected to because of the following informalities:  
in line 1 of claim 1, “Auxiliary system” should be changed to - - An auxiliary system - - for proper clarity;
in line 9 of claim 1, “the liquid” should be changed to - - the pressurized liquid - - for proper clarity and antecedent basis;
in line 1 of claim 4, “The system” should be changed to - - The auxiliary system - - for proper clarity;
in line 1 of claim 5, “wherein it comprises” should be changed to - - wherein the auxiliary system comprises - - for proper clarity;
in line 1 of claim 5, “The system” should be changed to - - The auxiliary system - - for proper clarity;
in line 1 of claim 6, “wherein it comprises” should be changed to - - wherein the auxiliary system comprises - - for proper clarity;
in line 1 of claim 6, “The system” should be changed to - - The auxiliary system - - for proper clarity;
in line 1 of claim 10, “The system” should be changed to - - The auxiliary system - - for proper clarity;
in line 1 of claim 11, “The system” should be changed to - - The auxiliary system - - for proper clarity; and
in line 1 of claim 12, “wherein it further comprises” should be changed to - - wherein the helicopter further comprises - -  for proper clarity.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are “control unit” in claim 1.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “control computer of the turboshaft engine 6” (p. 7, l. 31).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means of a drainage valve” in claim 5.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “said piston is a differential section piston configured to be able to compress the liquid from said compartment for a liquid reserve at a pressure different from the pressure of the gas of the main compartment”.  There does not appear to be sufficient written description explaining the differential section piston.  The term “differential section piston” is not a term of art and it is not a conventional structure.  A “differential piston” can use a differential pressure on opposing faces (e.g. see Mobley fig. 2-11 below). It is not clear is applicant is claiming a differential piston of this type and what kind of differential piston is being implemented. For example see US Patent 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 6 and 10 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a piston that defines two sealed compartments, a main compartment comprising at least one solid propellant cartridge, and a compartment for a liquid reserve”.  It is unclear if the “main compartment” refers to 1) one of the two sealed compartments or 2) is an additional compartment.
Claim 1 recites “a piston that defines two sealed compartments, a main compartment comprising at least one solid propellant cartridge, and a compartment for a liquid reserve”.  It is unclear if the “and a compartment” refers to 1) one of the two sealed compartments or 2) is an additional compartment.
Claim 1 limitation “control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Use of the phrase “a control device 12, which is preferably the control computer of the turboshaft engine 6” (p. 7, ll. 30-31 makes the metes and bounds of the claim unclear because it is not clear if control 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 
Claim 1 recites “at least one solid propellant charge” in line 19.  It is not clear if the line 19 charge refers to 1) the line 16 charge or 2) is another charge.
Claim 2 recites “at least two solid propellant charges” in lines 2-3.  It is unclear if the claim 2 charges refer to 1) the claim 1 charges in lines 16 and/or 19, or 2) are different charges.
The meaning of the claim 3 phrase “the solid propellant charges” is unclear in the scenario wherein there is only one solid propellant charge.
Claim 4 recites the limitation “the liquid from said compartment” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “said compartment” in line 2.  It is unclear which compartment of claim 1 is being referred to (i.e., one of the two sealed compartments, the main compartment or the compartment).
Claim 4 recites “a liquid reserve” in line 3.  It is unclear if the claim 4 reserve refers to 1) the claim 1 “liquid reserve” (lines 16-17), or 2) is a different reserve.
Claim 10 recites “the system” in line 2.  It is unclear if the claim 10 system refers to 1) the claim 1 “Auxiliary system” (line 1), or 2) is claim 1 “helicopter propulsion system” (line 2).
Claim 11
Claim 11 recites “this turboshaft engine” in lines 2-3.  It is unclear if the lines 2-3 engine refers to 1) the at least one turboshaft engine of claim 1 (line 2) or 2) the claim 11 turboshaft engine.
Claim 11 recites “the system” in line 2.  It is unclear if the claim 11 system refers to 1) the claim 1 “Auxiliary system” (line 1), or 2) is claim 1 “helicopter propulsion system” (line 2).
Claim 12 recites “a propulsion system” in line 1.  It is unclear if the claim 12 propulsion system refers to 1) the claim 1 “helicopter propulsion system” (line 2), or 2) is an additional system.
Claim 12 recites the limitation “the shaft of said propulsion system” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “said propulsion system” in lines 2-3.  It is unclear if the lines 2-3 propulsion system refers to 1) the claim 1 “helicopter propulsion system” (line 2), or 2) the claim 12 propulsion system (line 1).
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO20151450401 A1 (Thiriet) (translation Pub. No.: US 2017/0016398 A1 cited in claim analyses below) in view of US Patent 3,886,7452 (Kaida), US Patent 2986005 (Dudley) and GB2460246A (Wood).
As to claim 1, Thiriet teaches (fig. 1 below) auxiliary system for mechanically driving a shaft, called relay shaft (par. [0033]: “propshaft”; or shaft between one of engines 16 and power transmission box 22; fig. 2), of a helicopter propulsion system (par. [0042]) comprising at least one turboshaft engine 6 connected to a power transmission box (par. [0042]) adapted to drive in rotation a rotor of the helicopter (par. [0002]), said system comprising: 
- a hydraulic motor 7 mechanically connected to said relay shaft (par. [0033]), and adapted to be able to drive it in rotation, 

- a controlled, fast-opening (par. [0068]) hydraulic valve 11 arranged on the hydraulic circuit 10 and adapted to be placed on command (par. [0081]) at least in one open position (par. [0070]) wherein the liquid can supply said hydraulic motor to enable a driving in rotation of said relay shaft, or in a closed position wherein said hydraulic motor is no longer supplied with pressurised liquid (par. [0023]), 
wherein said system further comprises a hydraulic storage unit 9 and a control unit 12 and connected to said hydraulic valve 11 of said hydraulic circuit 10 by a liquid supply line , said hydraulic storage unit 9 comprising: 
- an enclosure comprising a piston 16 that defines two (par. [0067]) compartments 17 18 , a main compartment 17, and a compartment for a liquid reserve 18 opening into said liquid supply line, but does not explicitly teach the hydraulic storage unit 9 is a pyro-hydraulic storage unit driven by the control unit 12; the two compartments 17 18 are sealed; the main compartment comprising at least one solid propellant cartridge; and - an ignition charge connected to said main compartment and adapted to initiate the combustion of at least one solid propellant cartridge upon receiving a command from said control unit.

    PNG
    media_image1.png
    334
    667
    media_image1.png
    Greyscale
[AltContent: textbox (liquid supply line)][AltContent: arrow]
Kaida teaches (fig. 3 below) pyro-hydraulic storage unit 12 14 34 36 is a pyro-hydraulic storage unit (see explosive charge 12 and initiator 10) driven by a control unit 10 with an enclosure 1 comprising a piston 23, a main compartment 5 comprising at least one propellant cartridge 7, and a compartment 6 for a liquid reserve opening up into a supply line 17 for a hydraulic device 34; the two compartments are sealed 4; and - an ignition charge 8 connected to said main compartment and adapted to initiate the combustion of at least one propellant cartridge 7 upon receiving a command 11; and Dudley teaches a similar structure used supply pressurized liquid to a hydraulic motor 18 using supply line 32 using a propellant cartridge 12 and an ignition charge 10 upon receiving a command (col. 3, ll. 24-27) manually or electrically (col. 3, ll. 24-28), and further teaches that it is beneficial to use stored energy in an explosive charge compared to stored energy as pressurized gas in an accumulator for example because the use of an explosive charge permits use of a smaller accumulator and therefore saves weight.

    PNG
    media_image3.png
    460
    769
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    395
    441
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet with the teachings of Kaida and Dudley (i.e., to include a propellant charge and ignition charge with the main compartment 17 of Thiriet, as taught by Kaida, thereby forming a pyro-hydraulic storage 
	Thiriet in view Kaida and Dudley teach the current invention but don’t explicitly teach the propellant charge is a solid propellant charge and the ignition charge receiving a command from the control unit3 that is a computer of the aircraft of Thiriet, taught by Thiriet.
	Wood teaches (fig. 1 below) a propellant charge is a solid propellant charge and an ignition charge 8 receiving a command from a control unit 7 (p. 7, ll. 7-9) due to sensors or manually (abstract).

    PNG
    media_image6.png
    530
    864
    media_image6.png
    Greyscale
[AltContent: textbox (relay shaft)][AltContent: arrow]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet in view Kaida and Dudley with the 
As to claim 2, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including said main compartment of said enclosure of said pyro-hydraulic storage unit comprises at least two solid propellant cartridges, but at least two solid propellant cartridges has not been discussed so far .  Dudley further teaches at least two (col. 1, l. 22) propellant cartridges 12.  In addition it has been held in re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), “the duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04 VI. B.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet with the teachings of Kaida and Dudley (i.e., to include a propellant charge and ignition charge with the main compartment 17 of Thiriet, as taught by Kaida, thereby forming a pyro-hydraulic storage unit of Thiriet; and to seal the piston of 16 of Thiriet as taught by Kaida or Dudley) for the purpose of facilitating storing energy in an explosive charge and thereby saving weight by using a smaller compartment 17 (Dudley col. 1, ll. 50-60) and separating the gaseous fluid from compartment 17 from the hydraulic fluid of compartment 18, using a seal as taught by Kaida and/or Dudley, of Thiriet (Dudley col. 4, ll. 25-30).
As to claim 6, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further teaches at least one freewheel 8 carried by said relay shaft (par. [0033]).
As to claim 10, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further teaches a helicopter with a single turboshaft engine (claim 1) and a relay shaft (shaft between one of engines 16 and power transmission box 22; fig. 2), but does not explicitly teach said relay shaft is a shaft can act as an assistance system for an autorotation.
Wood further teaches (fig. 1 above) relay shaft is a shaft of power transmission box 5 so that the system can act as an assistance system for an autorotation (p. 1 ll. 20-25; p. 6 ll. 19-21; p. 14 ll. 5-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet in view Kaida, Dudley and Wood with the further teachings of Wood (i.e., to configure Thiriet in view Kaida, Dudley and Wood so that the auxiliary system of Wood is used for autorotation) for the purpose of facilitating safe landing in the scenario of failure of turboshaft engine taught by Thiriet (Wood p. 1 ll. 20-25).
As to claim 11
As to claim 12, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further teaches helicopter comprising a propulsion system (claim 1) wherein it further comprises an auxiliary system (see claim 1 analysis above) for mechanically driving the shaft (e.g., shaft between engine 6 and transmission 22 in fig. 2) of said propulsion system.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, Wood and further in view of US Patent 8499983 B2 (Conrardy).
As to claim 3, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including the solid propellant cartridges and said piston (claim 1 analysis above).  Thiriet further teaches a membrane (par. [0087], bottom), but does not explicitly teach said enclosure comprises a sealed membrane arranged between the solid propellant cartridges and said piston.
Conrardy teaches enclosure comprises a sealed membrane 30 arranged between the solid propellant 50 and piston 20.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet in view Kaida, Dudley and Wood with the teachings of Conrardy (i.e., to configure the membrane of Thiriet arranged between the solid propellant and piston instead other sealings) for the purpose of facilitating sealing between piston and wall of compartment 18 taught by Thiriet and for thermal protection of wall of compartment 18 in order to improve ejection of hydraulic liquid from compartment 18 (Conrardy col. 1, ll. 55-60).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, Wood and further in view of NPL Fluid Power Dynamics (Mobley) and US Patent 6412509 B1 (Arnulfi).
As to claim 4, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above including piston 16 taught by Thiriet in the claim 1 analysis above, but do not explicitly teach said piston is a differential section piston configured to be able to compress the liquid from said compartment for a liquid reserve at a pressure different from the pressure of the gas of the main compartment.
Moby teaches (fig. 2-11 below) a differential section piston 1 configured to be able to compress a liquid(e.g. using piston rod 3) from said compartment for a liquid reserve at a pressure different from the pressure of the gas of a main compartment (inlet gas for example at top of fig. 2-11 applies differential pressure to opposing faces of piston 1); and Arnulfi teaches (fig. 6 below) a piston rod connected to a compartment of a differential piston 28.

    PNG
    media_image8.png
    366
    496
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    421
    471
    media_image9.png
    Greyscale
[AltContent: textbox (piston rod)][AltContent: arrow][AltContent: textbox (compartment)][AltContent: arrow]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet in view Kaida, Dudley and Wood with .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thiriet in view of Kaida, Dudley, and Wood and further in view of Pub. No. US 20110180439 A1 (Mulleris).
As to claim 5, Thiriet in view Kaida, Dudley and Wood teach the current invention as claimed and discussed above.  Thiriet further teaches a reservoir 14 for liquid recovery connected to said hydraulic motor 7 by means of a drainage valve 15, but does not explicitly teach a tarpaulin.
Mulleris teaches a tarpaulin 21 is used to protect a reservoir 10.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify Thiriet in view Kaida, Dudley and Wood with the teachings of Mulleris (i.e., to include a tarpaulin with the reservoir taught by Thiriet) for the purpose of facilitating safe handling of reservoir on tarmac or during maintenance (Mulleris par. [0046]).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including:
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/MARC AMAR/
Examiner
Art Unit 3741




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited under MPEP 2153.01(a) because it is not readily apparent this disclosure is by instant application inventors due to differences in inventive entities of the disclosure reference and instant application.
        2 This reference is considered analogous art (MPEP 2141.01(a)).  It addresses a problem faced by inventor such as expedient supply of stored energy (applicant specification section 2 Technical Background, p. 1, l. 10 to p. 2, l. 9).  Kaida teaches supplying compressed gas via a pyro type gas generator.  This type of stored energy is used across industries (see Pub. No. US Pub. No.: US 2015/0128592 A1 pars. [0002] through [0008]).
        3 The term control unit is interpreted under 35 USC 112(f).  See “Claim Interpretation” section above.